ROBERT L. BLAND, Judge.
On July 27, 1944, about noon, claimant’s Buick automobile was parked in front of the Mankin Lumber Company on Center avenue — a state highway — in the town of Oak Hill, Fayette county, West Virginia, when state road commission dump truck no. 938-51, driven by Oather Moran, an employee of the state road commission, then in line of duty, backed into the left side of claimant’s car, damaging it considerably. An award of $102.84 is sought to repair this damage.
The state road commission concurs in the claim. It is approved for payment by an assistant attorney general.
An award is now made in favor of claimant, C. R. Hill, for said sum of one hundred two dollars and eighty-four cents ($102.84).